TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO. 03-12-00495-CV




 
 
W. C. and L. H., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 126th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-000261,
  The Honorable Suzanne Covington, 
JUDGE PRESIDING




 



                                                                O
  R D E R
PER CURIAM
Appellant L. H. filed her notice of appeal on June
  29, 2012.  The appellate record
  was complete August 23, 2012,
  making appellant=s brief
  due September 12, 2012.  On September
  17, 2012, counsel for appellant filed a motion for extension of time
  to file her brief.  
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule constrains this
  Court’s leeway in granting extensions. 
  In this instance, we will grant the motion and order Ms. Tiffany
  Crouch Bartlett to file appellant=s
  brief no later than October 9, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why she should not be held in contempt
  of court.
It is ordered on September 19,
  2012.
 
Before Chief
  Justice Jones, Justices Rose and Goodwin